Citation Nr: 1721593	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  06-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bipolar disorder from January 17, 1987, to February 5, 1991, and higher than 30 percent from February 6, 1991, to August 24, 1992.

2.  Entitlement to an effective date earlier than August 25, 1992, for the assignment of a 100 percent rating for bipolar disorder.
 

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979, and from April 1985 to January 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board remanded these in July 2016 for additional development, which has occurred.  In this decision, the Board is granting an initial 100 percent rating effective from January 17, 1987.


FINDING OF FACT

The Veteran's bipolar disorder resulted in complete social and industrial inadaptability when he filed his initial claim for service connection.


CONCLUSION OF LAW

The criteria for a 100 percent initial rating for bipolar disorder are met starting from January 17, 1987.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7 (2016); 38 C.F.R. § 4.130, Diagnostic Code 4.132, DC 9206 (1986, 1987).








REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating for generalized anxiety disorder 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is seeking higher initial ratings for his bipolar disorder, which is currently rated under DC 9432.  His bipolar disorder was granted service connection in a December 2003 decision, which found that previous denials of his claim had been clear and unmistakable error.  His initial claim was filed in January 1987, the month that he separated from service.  Accordingly, his claim has been pending since then. 
 
The regulations have been amended since January 1987: in February 1988, November 1996, April 2009, and August 2014.  If a new law or regulation applies, it affects only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That is, VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  However, if the older criteria are more favorable, then that criteria may be applied prospectively without any such limitations as to the effective date of its issuance.  See VAOPGCPREC 7-2003.  Here, the period of time under review is August 1992 and earlier; therefore, the appropriate regulations to apply to the facts are those in effect in January 1987.  Although the criteria in effect in February 1988 may be relevant, the Board finds that he is entitled to a 100 percent rating effective from January 1987, which obviates the need to compare the later period under the later regulations to determine which regulation is more favorable.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

Under DC 9206, which pertains to bipolar disorder (then termed "manic depressive illness"), a 10 percent rating was warranted for slight impairment of social and industrial adaptability.  A 30 percent rating is warranted for definite impairment of social and industrial adaptability.  A 50 percent rating is warranted for considerable impairment of social and industrial adaptability.  A 70 percent rating is warranted when there is lesser symptomatology than the criteria for the 100 percent rating, but to an extent to produce severe impairment of social and industrial adaptability.  A 100 percent rating is warranted when there is active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R. § 4.132 (1986, 1987).

The July 2016 VA examiner reviewed the Veteran's records, noting that between January 1987 and August 1992, the Veteran was generally in prison, in jail, in the hospital, or in court ordered substance abuse treatment.  She opined that the Veteran was likely severely limited due to his bipolar disorder, with a Global Assessment Functioning (GAF) scale score ranging from 35 to 45.  The Board notes that scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work), and from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). See DSM-IV.  This opinion supports a 70 percent rating.  

However, as she noted, during this period the Veteran was in jail for a portion of 1987 through January 1988, at which time he was diagnosed with manic depressive psychosis, as well as drug abuse symptoms.  He was in court-ordered drug and alcohol rehabilitation in May 1988, where his records noted several legal difficulties related to drug use.  He was in prison for cocaine possession from 1989 to 1992, where he received treatment for bipolar.  After release from prison, he moved into a  supervised living situation, where he continued to have treatment until he was discharged from that, in 1993.  She noted that he did not have many treatment records from this time period that showed any specifics regarding his mental health symptoms, and that his cocaine abuse was a clear factor in his symptoms.  She indicated that the symptoms of bipolar disorder and cocaine use/dependence overlap (bipolar disorder: distinct period of abnormally or persistently elevated, expansive or irritable mood; impaired judgment; abnormal activity level or energy; inflated sense of self; decreased sleep; more talkative/pressured speech; flight of ideas; distractibility; increased goal directed activity; excessive involvement in activities with high potential for negative consequences; depressed mood; anhedonia; insomnia; poor appetite; psychomotor agitation; diminished ability to think; and, fatigue.  Cocaine use/dependence: euphoria; enhanced vigor; elevated mood; talkativeness; alertness; impaired judgment; irritability; abnormal activity level; poor sleep; poor appetite; and, possible long-term mild neurocognitive disorder).  She indicated that it would be impossible to determine which symptoms were attributed to which diagnosis.  Accordingly, they must all be considered a part of his bipolar disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In resolving all doubt in his favor, the Board finds that this evidence shows his symptoms, when including the effects of his drug abuse, resulted in complete social and industrial inadaptability at the time of his initial claim.  38 C.F.R. § 4.132 (1986, 1987).  Indeed, during that time period he was in jail, in mandatory treatment, and in a supervised group living arrangement following a prison term, all related to drug use.  As his two diagnoses are intertwined and exacerbate each other, as per the July 2016 VA examiner, the Board finds that he meets the criteria for a 100 percent initial rating for bipolar disorder.


ORDER

A 100 percent rating for bipolar disorder is granted effective from January 17, 1987.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


